Citation Nr: 1027536	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for tinnitus.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

3.  Entitlement to an effective date earlier than April 8, 2007, 
for the assignment of a 10 percent rating for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran served on active duty from February 1956 to March 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2010, a travel board hearing was held before the 
undersigned in St. Petersburg, Florida.  A transcript of the 
hearing is associated with the veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased (compensable) rating for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.	In May 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran indicating that 
he wished to withdraw his appeal seeking an increased rating in 
excess of 10 percent for tinnitus; there are no questions of fact 
or law remaining before the Board in this matter.

2.	In May 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran indicating that 
he wished to withdraw his appeal seeking an effective date 
earlier than April 8, 2007 for a 10 percent rating for tinnitus; 
there are no questions of fact or law remaining before the Board 
in this matter.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the rating for tinnitus.  
2.	38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).

3.	 The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the effective date for the award of the 10 percent 
rating for tinnitus.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The VCAA applies to 
the instant claim.  However, given the Veteran's expression of 
intent to withdraw his appeal of the rating assigned for tinnitus 
and for an earlier effective date for the award of the 10 percent 
rating for tinnitus, further discussion of the impact of the VCAA 
on such claims is not necessary.  

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.

At the personal hearing before the undersigned in May 2010 the 
Veteran stated that he wishes to withdraw his appeal as to the 
issues of a higher rating for tinnitus and for an earlier 
effective date for the 10 percent award for tinnitus that are 
before the Board.  Because he has withdrawn these issues, there 
are no allegations of error of fact or law for appellate 
consideration on these issues.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in these matters.  


ORDER

The appeal seeking an increased rating for tinnitus is dismissed.  

The appeal seeking an effective date earlier than April 8, 2007 
for an award of a 10 percent rating for tinnitus is dismissed.


REMAND

The Veteran is also seeking a higher, compensable, rating for his 
bilateral hearing loss.  At the personal hearing before the 
undersigned in May 2010, the Veteran and his representative 
contended that the hearing loss disability had worsened since the 
most recent audiometric examination that was conducted by VA in 
June 2008 and that that examination was inadequate for rating 
purposes.  It was further suggested that the Veteran's hearing 
loss had had a significant impact on his ability to maintain 
employment, including by statements from former employers.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should arrange for the veteran to 
undergo a VA audiometric examination to 
ascertain the current nature and extent of his 
bilateral hearing loss.  The relevant documents 
in the claims folder should be made available 
for review in connection with this examination.  
The examiner should provide complete rationale 
for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate 
the issue of entitlement to an increased 
(compensable) rating for service-connected 
bilateral hearing loss, including consideration 
of referral of the claim to the Under Secretary 
for Benefits or the Director of the Compensation 
and Pension Service to determine whether the 
Veteran's disability picture requires the 
assignment of an extraschedular rating.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The Veteran and his representative 
should be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


